Case 1:18-cr-00454-CMH Document 64-3 Filed 10/28/19 Page 1 of 3 PagelD# 287

7-1 LIMS (Rev. 10-2-17)
UNCLASSIFIED

 

2901 Investigation Parkway

FBI Laboratory Quantico, Virginia 22135

4940 Fowler Road
Huntsville, Alabama 35898

 

LABORATORY REPORT
To: Department of State Date: February 22, 2019
DS/DO/OSI
Attn: SA Jose M. Gonzalez, SA-20 Case ID No.: f
1801 N. Lynn Street
Washington, DC 20522-2008 Lab No.: 2018-00267-14

Communication(s): | December 11, 2018

Agency Reference(s):

Subject(s): Isaac N. Gibbons

Victim(s):

Discipline(s): DNA

FBI Laboratory Evidence Designator(s):

Item 9 Fingernail scrapings from (DOS Item #11)
Item 24 Buccal sample from Isaac Gibbons

The items listed above were subjected to nuclear deoxyribonucleic acid (DNA) typing using
short tandem repeats (STRs).! This report further supplements the results of DNA examinations
for item 9 previously reported under FBI Laboratory Number 2018-00267-10 on August 6, 2018.

RESULTS OF NUCLEAR DNA EXAMINATIONS:

The Y-DNA results from GIBBONS were compared to the Y-DNA results from item 2
[initially reported under FBI Laboratory Number 2018-00267-5 in the report dated April 23,
2018]. The autosomal DNA results from GIBBONS were compared to the autosomal DNA
results from item 14 [previously reported under FBI Laboratory Number 2018-00267-10 in the
report dated August 6, 2018].

Item 2 (vaginal swabs)

The Y-DNA results obtained from item 2 and GIBBONS are the same. Therefore,
GIBBONS is a potential male contributor of the DNA obtained from item 2.7

Searching the U.S. Y-STR Database (release 4.2.1), the Y-DNA profile obtained from
item 2 has been observed in 0 of 26,007 total individuals within the database. Based on the

Page 1 of 3
UNCLASSIFIED

US-00001305
Case 1:18-cr-00454-CMH Document 64-3 Filed 10/28/19 Page 2 of 3 PagelD# 288
UNCLASSIFIED

observations of the profile within populations in the database, the likelihood ratios of the match
probabilities? are:

1,471 in the African American population
1,661 in the Caucasian population

1,208 in the Hispanic population

The likelihood ratio of the match probability describes, assuming a single source profile,
how much more likely the DNA match? is to occur if GIBBONS is the contributor as opposed to
a randomly selected individual from the same population.
Item 9 (fingernail scrapings)

Male Y-DNA was obtained from item 9. GIBBONS is excluded‘ as a potential
contributor to the male Y-DNA obtained from item 9.

Item 14 (swabbing from inside front crotch area of underwear)

No autosomal DNA results unlike GIBBONS were obtained from item 14.

Database Entry Information:

The DNA results obtained from the tested items are not eligible for entry into the
Combined DNA Index System (CODIS).

No other nuclear DNA examinations were conducted.

Methods/Limitations:

The following methods and limitations apply to the results/conclusions provided in the results
section(s) of this report and are referenced by number in the body of the text for clarity.

' DNA typing using the polymerase chain reaction (PCR) was performed with the GlobalFiler™
and/or AmpF¢STR® Yfiler™ PCR Amplification Kits. The Y-STR loci are located on the male
Y-chromosome and are transmitted through a paternal lineage from father to son. Barring
mutation, all males in the same paternal lineage have the same Y-STR typing results. A paternal
lineage consists of those male relatives to whom the same Y-chromosome has been transmitted
from a common ancestor.

Page 2 of 3

2018-00267-14
UNCLASSIFIED

US-00001306
Case 1:18-cr-00454-CMH Document 64-3 Filed 10/28/19 Page 3 of 3 PagelD# 289
UNCLASSIFIED

* Barring mutation, any male relative within the same paternal lineage has the same Y-STR
profile and would also be expected to be included as a potential contributor.

3 The match probabilities are derived from the frequencies of the profile in the database after
applying a 95% upper confidence limit and incorporating the population structure parameter 0.

+ Barring mutation, any male relative within the same paternal lineage has the same Y-STR
profile and would also be expected to be excluded as a possible contributor.

REMARKS:

The work described in this report was conducted at the Quantico Laboratory. The results
will be maintained by the FBI Laboratory for possible future comparisons. This report contains
the opinions and interpretations of the issuing examiner and is supported by records retained in
the FBI file. The submitted items will be returned to you under separate cover. For questions
about the content of this report, please contact Forensic Examiner Brandon McCollum at

In addition to the evidence in the case, the DNA Casework Unit has generated secondary
evidence that will also be returned to you. The secondary evidence can be found in a package
marked DNA Casework Unit Secondary Evidence. It is recommended that this evidence be
stored in a refrigerator or freezer and isolated from evidence that has not been examined.

Brandon McCollum
DNA Casework Unit
Page 3 of 3
2018-00267-14
UNCLASSIFIED

US-00001307
